DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 24 September 2021 in response to an interview with Peter M. Jay.
The application has been amended as follows: 

In the Claims

Claim 1, line 7,  --lengthwise side-to-side--  has been inserted after “one”;
Claim 1, line 8,  --, the side-to-side slit--  has been inserted after “slits”;
Claim 1, line 8, “side-to-side” has been inserted before “slit at”;
Claim 1, line 9, “side-to-side” has been inserted before “slit at”;
Claim 1, line 10, “side-to-side” has been inserted before “slit”;
Claim 1, line 12, “the length” has been replaced by  --a dimension--  ;
Claim 1, line 12, “first” has been replaced by  --side-to-side slit--  ;
Claim 1, line 13, “side-to-side” has been inserted before “slit”;
Claim 1, line 16, “side-to-side” has been inserted before “slit” (first occurrence);
Claim 1, line 16, “side-to-side” has been inserted before “slit” (second occurrence);
Claim 3, line 2, “side-to-side” has been inserted before “slit”;
Claim 5, line 2,  --lengthwise front-to-rear--  has been inserted before “slit”
Claim 5, line 2, “different from the slit” has been deleted;
Claim 5, line 3,  --, the front-to-rear slit--  has been inserted before “from”;
Claim 6, line 2, “side-to-side” has been inserted before “slit”;
Claim 10, line 2, “length” has been replaced by  --dimension--  ;
Claim 10, line 2, “side-to-side” has been inserted before “slit”; and
Claim 14, line 3, “the” (first occurrence) has been replaced by  --an--  .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches or suggests one and only one lengthwise side-to-side slit in the position, penetrating all the way through the foamed particle molding together with the rest of the recited details in independent claim 1.
Sakakibara (US 2019/0217759), most recently relied upon, Hirata (US 2010/019417) and Sameshima (US 2017/0334106) show a variety of slits, but fail to show or make obvious the one and only one lengthwise side-to-side slit with the details, as now recited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that JP 2018-187270, cited herewith, generally teaches just one lengthwise side-to-side slit in a rear of a seat bottom bench cushion.  However, this reference does not predate the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ALLRED
Primary Examiner
Art Unit 3636


/DAVID E ALLRED/Primary Examiner, Art Unit 3636